—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 1, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
We find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause after her supervisor raised her voice to her during an argument. Criticism by a supervisor does not necessarily constitute good cause for leaving one’s employment, even where harsh words are used or the supervisor is perceived as unduly critical (see, Mat*884ter of Viruet [McKenzie, McGhee & Harper—Sweeney], 245 AD2d 707). Significantly, there is evidence in the record demonstrating that claimant’s job was not in jeopardy and continuing work was available to her (see, Matter of Hargrove [Hudacs], 192 AD2d 948). We have considered claimant’s remaining arguments and find them to be unpersuasive.
Mikoll, J. P., Mercure, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.